Citation Nr: 1142943	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include arteriosclerotic heart disease.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1952 to January 1954, including combat service in Korea.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine which denied the Veteran's claims for service connection for PTSD and a heart disability.

The Board remanded the instant matters in September 2009 and in February 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id. 

In its February 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to verify the Veteran's mailing address, obtain specific outstanding private treatment records and perform VA examinations to determine the nature and etiology of the claimed cardiac and psychiatric disabilities. 

A February 2011 Report of Contact indicates that the AOJ had contacted the Veteran's social worker, who confirmed the Veteran's address in a nursing home and reported that he was "pretty incapacitated."  A February 2011 letter from the Veteran's social worker confirmed his address at a nursing home and indicated that he had resided in that facility since December 2009.  A July 2011 Report of Contact again confirmed that the Veteran had resided at a nursing home since December 2009.

VA examinations were scheduled in July 2011 for which the Veteran failed to appear.  When a veteran fails to report without good cause for a VA examination scheduled in connection with a claim for which entitlement cannot be established without a current VA examination, a claim will be decided based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  Severe illness or incapacitation may constitute good cause.  In light of the Veteran's apparent incapacitation, his residence at a nursing home since at least December 2009 and his advancing age, the Board finds that there was good cause for his failure to appear for these scheduled examinations.  Consequently, the Board will remand the instant claims for such actions.

In addition, it appears that the Veteran may be medically unable to report to VA examinations scheduled at a VA Medical Center (VAMC) due to his advanced age and physical incapacitation.  An on-site, fee basis examination may therefore be required to adjudicate these claims.

The Veteran was awarded Social Security Income (SSI) benefits from the Social Security Administration (SSA) in January 1991 on the basis of an unspecified disability.  These records are potentially pertinent to the claims of entitlement on appeal.  The Court of Appeals for Veterans Claims (CVAC) has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although the Veteran now likely receives SSA retirement benefits, the Board remains obligated to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact SSA and request all medical records associated with the Veteran's award of SSA benefits.  

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC, with the assistance of the Veteran's representative and/or social worker, should determine whether it is now medically feasible for the Veteran to report for a VA examination at a designated location.  If it is not medically feasible, the cardiac and psychiatric examinations detailed below should be provided in full by either fee basis or VA personnel.

3.  Following the completion of the development listed in items numbered 1 and 2, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disease.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a heart disorder?  If so, please specify the diagnosis or diagnoses.

(b) Is it at least as likely as not (50 percent or greater probability) that any such diagnosed disability had its onset during the Veteran's period of active duty service from April 1952 to January 1954; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the Veteran's confirmed exposure to combat while on active duty?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Following the completion of the development listed in items numbered 1 and 2, the RO/AMC should schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current psychiatric disorder.  This examination must be performed by a psychologist or psychiatrist.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed an acquired psychiatric disorder, including PTSD, major depressive disorder, and bipolar disorder, at any time since April 2006?  If so, please specify the diagnosis or diagnoses.

b)  For any diagnosed acquired psychiatric disorder (other than PTSD), is it at least as likely as not (50 percent or greater probability) that such a disability had its onset during the Veteran's period of active duty service from April 1952 to January 1954; or, was any such disorder caused by any incident or event that occurred during his period of service, to include the Veteran's confirmed exposure to combat while on active duty?

c) Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders at any time since April 2006?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is casually linked to the verified in-service stressor, i.e., his confirmed combat exposure while on active duty?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



